IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                         AT JACKSON



RODNEY BUFFORD,                               )
                                              )
          Petitioner,                         ) C. C. A. NO. 02C01-9904-CC-00131
                                              )
vs.                                           ) LAUDERDALE COUNTY
                                              )
STATE OF TENNESSEE,                           ) No. 5227

          Respondent.
                                              )
                                              )
                                                                  FILED
                                                                      July 9, 1999

                                           ORDER                 Cecil Crowson, Jr.
                                                                Appellate Court Clerk


                 This matter is before the Court upon motion of the state to affirm the

judgment of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals.

This case represents an appeal from the trial court’s dismissal of the petitioner’s petition

for a writ of habeas corpus. On January 23, 1997, the petitioner pled guilty to

aggravated rape and received a 13 ½ year sentence. Apparently, no appeal was taken.

In his present petition, the petitioner claims his guilty plea was involuntarily entered.

The trial court dismissed the petition, finding that this is not an appropriate matter for

consideration in a habeas corpus proceeding. The trial court also noted that petitioner

would not be entitled to post-conviction relief in this instance because the statute of

limitation had expired and because the petition was filed in the wrong county.



                 On appeal, the petitioner claims the trial court erred in treating his petition

as one seeking post-conviction relief. If treated as a petition for post-conviction relief,

the petition would clearly be time barred. T.C.A. § 40-30-202. However, even

considering this a petition for writ of habeas corpus, the petitioner is still entitled to no

relief.



                 Habeas corpus relief is available in Tennessee only when “it
                 appears upon the face of the judgment or the record of the
                 proceedings upon which the judgment is rendered” that a
                 convicting court was without jurisdiction or authority to
                 sentence a defendant, or that a defendant’s sentence of
                 imprisonment or other restraint has expired.
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (emphasis added). The judgment

clearly reflects that the convicting court had jurisdiction over this petitioner and that the

petitioner’s sentence has not expired. Since the petitioner’s allegation in this case

would necessarily involve investigation beyond the face of the judgment or record, the

trial court properly denied habeas corpus relief. See id. Even if the petitioner’s claim

has merit, such claim renders the judgment voidable, not void, and it may not be

collaterally attacked in a suit for habeas corpus relief. Passarella v. State, 891 S.W.2d
619, 627 (Tenn. Crim. App. 1994). Moreover, when a petition for a writ of habeas

corpus fails to state a cognizable claim, the trial court may summarily dismiss the

petition. See Id.



              Accordingly, for the reasons stated above, it is hereby ORDERED that the

state’s motion is granted and the judgment of the trial court is affirmed in accordance

with Rule 20, Rules of the Court of Criminal Appeals. Since the record reflects the

petitioner is indigent, costs of this proceeding shall be taxed to the state.




                                           ____________________________
                                           JOE G. RILEY, JUDGE



                                           ____________________________
                                            DAVID G. HAYES, JUDGE



                                           ____________________________
                                           JOHN EVERETT WILLIAMS, JUDGE




                                              2